DETAILED ACTION 
The present application, filed on 7/6/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This application is a CON of 16/263,856 01/31/2019 PAT 11055742, which is a CIP of 15/884,173 01/30/2018 PAT 11042895. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 2/7/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, by using optional language.  

Claims 12-20 are directed to a system, however, they depend for Claim 11, which is directed to a method. Therefore, claims 12-20 seem to switch statutory classes. 


Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 of patent US 11,055,742. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 1, 11 read on the patent US 11,055,742's independent claims 1, 11 respectively. The claims recite an apparatus and a method respectively. The equivalent pairs recite the same limitations, with the patent US 11,055,742 claims reciting few more limitations. The additional limitations make the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the provisional double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Application claims 2, 12 read on patent US 11,055,742 claims 1, 11. 
Application claims 3, 13 read on patent US 11,055,742 claims 2, 12. 
Application claims 4, 14 read on patent US 11,055,742 claims 4, 14. 
Application claims 5, 15 read on patent US 11,055,742 claims 5, 15. 
Application claims 6, 16 read on patent US 11,055,742 claims 6, 16. 
Application claims 7, 17 read on patent US 11,055,742 claims 3, 13; 7, 17. 
Application claims 8, 18 read on patent US 11,055,742 claims 8, 18. 
Application claims 9, 19 read on patent US 11,055,742 claims 9, 19. 
Application claims 10, 20 read on patent US 11,055,742 claims 10, 20. 

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not been in fact patented.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20180300748 A1	2018-10-18	13	Flaks; Vladyslav	TECHNOLOGIES FOR GRANULAR ATTRIBUTION OF VALUE TO CONVERSION EVENTS IN MULTISTAGE CONVERSION PROCESSES; Technologies for attributing a value of a purchased product to individual stages of a multistage conversion path include an attribution server and an online touchpoint. Information regarding products for purchase is presented by an online touchpoint. Users interact with the online touchpoint in connection with the purchase of a product presented by the online touchpoint. The attribution server collects data indicative of user interaction with the touchpoint in connection with the purchase of the product. The attribution server may also collect data indicative of external influences that stimulated the user to interact with the online touchpoint. The interactions of the user via the touchpoint are grouped and a score for each stage of the multi-stage conversion path is calculated. A value for each user interaction that moved the user forward through the multi-stage conversion path is determined based on the calculated scores. Other embodiments are described and claimed.
0	US 20150278837 A1	2015-10-01	22	LAHAV; Shlomo et al.	ONLINE BEHAVIORAL PREDICTOR; In some embodiments, a set of user groups can be defined, with each group relating to a different webpage experience, user action, etc. Requests are assigned to one of the groups based on actual webpage presentation features and/or user actions. A group-specific model is generated for each group and translates user information to a preliminary result (e.g., a purchasing probability). A model combination includes a weighted combination of a set of available group-specific models. User information is processed using the model combination to generate a model result. The model result is evaluated to determine whether a requested webpage is to be customized in a particular manner and/or an opportunity is to be offered.
0	US 20020161670 A1	2002-10-31	48	Walker, Jay S.  et al.	Method and apparatus for facilitating purchase agreements with a retailer; Methods and systems for facilitating an agreement to purchase multiple units of a product are presented herein. The agreement may specify, for example, a period of time during which purchases of the multiple units of the product are to be made and a minimum and/or maximum number of transactions in which the purchases of the multiple units of the product are to be made. In some embodiments a unit of a product may be purchased by a customer in a brick-and-mortar retail establishment, wherein the customer takes possession of the product at the retail establishment. In other embodiments a unit of a product may be purchased remotely and delivered to a customer associated with the agreement in response to a request by the customer.
0	US 20130227384 A1	2013-08-29	111	Good; Bradley Lawrence et al.	SYSTEM AND METHOD FOR PROVIDING SOFTWARE TOOLS WITHIN AN ONLINE PLATFORM FOR ORGANIZING GROUPS AND COMMUNICATING WITH MEMBER CLIENTS OF GROUP; A system and method for providing software tools within an online platform for organizing groups and facilitating communications among member clients of the groups are disclosed. Sub-groups can be created hierarchically below an umbrella group, where information associated with a sub-group is automatically shared with the umbrella group. A standardized set of tools is provided to facilitate philanthropic efforts by volunteer organizations, groups, charities, companies, schools, and individuals.
0	US 20170186070 A1	2017-06-29	19	Dong; Qi	METHOD, SYSTEM, AND DEVICE FOR PROVIDING ITEM INFORMATION; A method for providing item information is disclosed. The method may comprise receiving, by a server, a webpage access request, and providing, by the server, a target webpage based on the received webpage access request. The target webpage may comprise a target information presentation position presenting information about at least two items in the same item group, and the item group may comprise at least two similar items that differ in an attribute value of a predetermined dimension.
0	US 20140279819 A1	2014-09-18	30	Macaro; Christian et al.	COMPACT REPRESENTATION OF MULTIVARIATE POSTERIOR PROBABILITY DISTRIBUTION FROM SIMULATED SAMPLES; Various embodiments are directed to techniques for selecting a subset of a set of simulated samples. A computer-program product including instructions to cause a computing device to order a plurality of UPDFs by UPDF value, wherein the plurality of UPDFs is associated with a chain of draws of a set of simulated samples, wherein each draw comprises multiple parameters and the UPDF values map to parameter values of the parameters; select a subset of the plurality of UPDFs based on the subset of the plurality of UPDFs having UPDF values within a range corresponding to a range of parameter values to include in a subset of the set of simulated samples; and transmit an indication of a draw comprising parameters having parameter values to include in the subset of the set of simulated samples, wherein the indication identifies the draw by associated UPDF. Other embodiments are described and claimed.
0	US 20120177121 A1	2012-07-12	59	Tripathi; Subarna et al.	ADVANCE VIDEO CODING WITH PERCEPTUAL QUALITY SCALABILITY FOR REGIONS OF INTEREST; A video compression framework based on parametric object and background compression is proposed. At the encoder, an object is detected and frames are segmented into regions corresponding to the foreground object and the background. The encoder generates object motion and appearance parameters. The motion or warping parameters may include at least two parameters for object translation; two parameters for object scaling in two primary axes and one object orientation parameter indicating a rotation of the object. Particle filtering may be employed to generate the object motion parameters. The proposed methodology is the formalization of the concept and usability for perceptual quality scalability layer for Region(s) of Interest. A coded video sequence format is proposed which aims at "network friendly" video representation supporting appearance and generalized motion of object(s).
0	US 20180309720 A1	2018-10-25	20	Cochran; John et al.	SYSTEMS, DEVICES, AND METHODS FOR AUTOMATIC WEBSITE GENERATION AND DOMAIN NAME SUGGESTION; Embodiments relate to systems, devices, computer-readable media, and computer-implemented methods for automatically generating a website and domain name suggestions by receiving, from a website server, user content, determining a user type based on the user content, separating the user content into multiple sets of user content, automatically generating webpages of a website based on the user content, where the webpages include a homepage and a webpage corresponding to each set of user content of the multiple sets of user content, automatically generating domain name suggestions based on the user content, transmitting a domain name lookup request based on the domain name suggestions, determining available domain name suggestions based on a response to the domain name lookup request, receiving a request for a generated webpage, and providing the generated webpage and the available domain name suggestions based on the request.
0	US 20190324988 A1	2019-10-24	15	Wayne; Gregory Duncan et al.	MEMORY AUGMENTED GENERATIVE TEMPORAL MODELS; Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for generating sequences of predicted observations, for example images. In one aspect, a system comprises a controller recurrent neural network, and a decoder neural network to process a set of latent variables to generate an observation. An external memory and a memory interface subsystem is configured to, for each of a plurality of time steps, receive an updated hidden state from the controller, generate a memory context vector by reading data from the external memory using the updated hidden state, determine a set of latent variables from the memory context vector, generate a predicted observation by providing the set of latent variables to the decoder neural network, write data to the external memory using the latent variables, the updated hidden state, or both, and generate a controller input for a subsequent time step from the latent variables.
0	US 20120310745 A1	2012-12-06	27	Bhatia; Tarun et al.	SYSTEM FOR MANAGING ADVERTISEMENTS AND PROMOTIONS; A computer-implemented method of marketing includes identifying an opportunity to serve an advertisement or a promotion to a user. Information about the user is gathered. Through the use of at least one processor, an expected responsiveness of the user to advertisements is determined based on the gathered information. Through the use of the at least one processor, an expected responsiveness of the user to promotions is also determined based on the gathered information. The advertisement or the promotion is provided to the user based on the determined expected responsiveness of the user to advertisements and the determined expected responsiveness of the user to promotions.
0	US 20190220871 A1	2019-07-18	25	GREENBERGER; Jeremy A. et al.	PHYSICAL PRODUCT INTERACTION BASED SESSION; Methods, computer program products, and systems are presented. The method computer program products, and systems can include, for instance: obtaining product interaction data, the product interaction data being in dependence on a user's interaction with an item within a venue; examining, by machine logic, data of the product interaction data, wherein the examining includes examining of data of the product interaction data to determine that the user has interacted with the item; configuring, by machine logic, a webpage that specifies product information, wherein the configuring is based on the examining data of the product interaction data, and wherein the configuring is performed in response to a communication received from the user; and sending the configured webpage to the user.
0	US 20130218973 A1	2013-08-22	108	Good; Bradley Lawrence et al.	SYSTEM AND METHOD FOR PROVIDING SOFTWARE TOOLS WITHIN AN ONLINE PLATFORM FOR ORGANIZING GROUPS AND COMMUNICATING WITH MEMBER CLIENTS OF GROUP; A system and method for providing software tools within an online platform for organizing groups and facilitating communications among member clients of the groups are disclosed. Sub-groups can be created hierarchically below an umbrella group, where information associated with a sub-group is automatically shared with the umbrella group. A standardized set of tools is provided to facilitate philanthropic efforts by volunteer organizations, groups, companies, schools, and individuals.
0	US 20150012614 A1	2015-01-08	9	Kolam; Hariharan et al.	EFFICIENT DELIVERY OF WEBPAGES; A method of delivering a webpage including dynamic content is disclosed. A request for the webpage directed to a third-party site is received. Likely components corresponding to the webpage is determined with a processor based at least in part on previous responses to similar requests. The determined likely components corresponding to the webpage are sent to a sender of the request. The webpage from the third-party site is received. The remaining components corresponding to the webpage are determined with the processor. The determined remaining components corresponding to the webpage are sent in response to the request.
0	US 20170192983 A1	2017-07-06	24	Weng; Sally et al.	SELF-LEARNING WEBPAGE LAYOUT BASED ON HISTORY DATA; A system and method for implementing a self-learning webpage layout based on history data is disclose. A server system collects user preference data from one or more client system. The server system stores the collected user preference data in a database associated with the server system. The server system receives a webpage request from a client system, wherein the requested webpage includes a plurality of topical sections. For each respective topical section, the server system accesses user preference data associated with the respective topical section from the database associated with the server system. The server system automatically generates a customized layout for the requested webpage by arranging the one or more topical sections in association with the user preference data associated with each topical section.
0	US 10360568 B2	2019-07-23	26	Bhatia; Tarun et al.	Customer state-based targeting; Techniques are provided for targeting of online advertisements. Methods are provided which include classifying an individual into a state, of a set of possible states, relative to relationship with regard to an offering or brand. The classification may be based on offline and online information. The states may relate to a degree of favorability with which the individual is disposed with regard to the offering or brand. The individual is targeted with an online advertisement based at least in part on the state into which the individual is classified.
0	US 8909683 B1	2014-12-09	41	Ledet; David Gerard	Method and system for communicating with internet resources to identify and supply content for webpage construction; A process and system are directed to generating a medium without user involvement in supplying the content. A user makes a series of increasingly granular selections to specify the type of medium to be built, such as a webpage. A query-reply communications protocol is used to identify relevant content for building the webpage from network resources. A resource is queried to determine whether the resource contains any relevant content. The response from the resource, if affirmative, includes the requested content. The query communications are formulated to conduct a keyword type search of the resource. The resource response includes the search results.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622